DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/17/2021, this is a RCE First Action Allowance after consideration of the new IDS -filed after previous Notice of Allowability dated 09/17/2021-, wherein Claims 19-20, 23, 25-32, 38-39 and 49-55 are currently allowed in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Please refer to the previous Notice of Allowability mailed on 09/17/2021 for a complete statement containing the reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B